EXHIBIT 10.2

ENGILITY HOLDINGS, INC.

EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I.

INTRODUCTION

1.1 ESTABLISHMENT OF PLAN. Engility Holdings, Inc., a Delaware corporation (the
“Company”), adopts the following nonqualified employee stock purchase plan for
its eligible employees. This Plan shall be known as the Engility Holdings, Inc.
Employee Stock Purchase Plan.

1.2 PURPOSE. The purpose of this Plan is to provide an opportunity for eligible
employees of the Employer to become stockholders in the Company. It is believed
that broad-based employee participation in the ownership of the business will
help to achieve the unity of purpose conducive to the continued growth of the
Employer and to the mutual benefit of its employees and stockholders.

1.3 QUALIFICATION. This Plan is not intended to be an employee stock purchase
plan which qualifies for favorable Federal income tax treatment under
Section 423 of the Code.

1.4 RULE 16B-3 COMPLIANCE. This Plan is intended to comply with Rule 16b-3 under
the Securities Exchange Act of 1934, and should be interpreted in accordance
therewith.

ARTICLE II.

DEFINITIONS

As used herein, the following words and phrases shall have the meanings
specified below:

2.1 BOARD OF DIRECTORS. The Board of Directors of the Company.

2.2 CLOSING MARKET PRICE. The volume weighted average of the closing price of
the Stock as reported in the consolidated trading of the New York Stock Exchange
listed securities for the last five (5) trading days of the Option Period;
provided that if there should be any material alteration in the present system
of reporting sales prices of such Stock, or if such Stock should no longer be
listed on the New York Stock Exchange, the market value of the Stock as of a
particular date shall be determined in such a method as shall be specified by
the Plan Administrator.

2.3 CODE. The Internal Revenue Code of 1986, as amended from time to time.

2.4 COMMENCEMENT DATE. The first day of each Option Period. The first
Commencement Date shall be July 1, 2016.

2.5 CONTRIBUTION ACCOUNT. The account established on behalf of a Participant to
which shall be credited the amount of the Participant’s contributions, pursuant
to Article V.

2.6 EFFECTIVE DATE. July 1, 2016.

2.7 EMPLOYEE. Each employee of the Employer except (i) casual employees,
(ii) on-call employees, (iii) interns and (iv) employees who are citizens or
residents of a foreign jurisdiction (without regard to whether they are also
citizens of the United States or resident aliens), unless on United States based
payroll. The Administrator may determine, as to any Option Period, that the
offer will not be extended to highly compensated Employees within the meaning of
Section 414(q) of the Code.

2.8 EMPLOYER. The Company and any corporation (i) which is a Subsidiary of the
Company, (ii) which is authorized by the Board of Directors to adopt this Plan
with respect to its Employees, and (iii) which adopts this Plan. The term
“Employer” shall include any corporation into which an Employer may be merged or
consolidated or to which all or substantially all of its assets may be
transferred, provided that the surviving or transferee corporation would qualify
as a Subsidiary under Section 2.19 hereof and that such corporation does not
affirmatively disavow this Plan.



--------------------------------------------------------------------------------

2.9 ENTITY. Any individual, corporation, partnership, limited liability company,
association, joint-stock company, trust, business trust, unincorporated
organization, government or political subdivision thereof or other entity.

2.10 EXERCISE DATE. The last trading date of each Option Period on the New York
Stock Exchange.

2.11 EXERCISE PRICE. The price per share of the Stock to be charged to
Participants at the Exercise Date, as determined in Section 6.3.

2.12 FIVE-PERCENT STOCKHOLDER. An Employee who owns five percent (5%) or more of
the total combined voting power or value of all classes of stock or equity
interests of the Company or any parent or Subsidiary thereof. In determining
this five percent (5%) test, shares of stock or equity interests which the
Employee may purchase under outstanding options, as well as stock or equity
interests attributed to the Employee under Section 424(d) of the Code, shall be
treated as stock or equity interests owned by the Employee in the numerator, but
shares of stock or equity interests which may be issued under options shall not
be counted in the total of outstanding shares in the denominator.

2.13 GRANT DATE. The first trading date of each Option Period on the New York
Stock Exchange.

2.14 OPTION PERIOD. Shall mean the period established in advance by the Plan
Administrator during which payroll deductions shall be collected to purchase
Stock pursuant to an offering under this Plan. Unless otherwise established by
the Plan Administrator prior to the start of an Option Period, the Plan’s Option
Periods shall mean successive periods of six (6) consecutive months
(i) commencing on January 1 and ending on June 30 and (ii) commencing on July 1
and ending on December 31.

2.15 PARTICIPANT. Any Employee of an Employer who has met the conditions for
eligibility as provided in Article IV and who has elected to participate in the
Plan.

2.16 PLAN. The Engility Holdings, Inc. Employee Stock Purchase Plan.

2.17 PLAN ADMINISTRATOR. The committee composed of one or more individuals to
whom authority is delegated by the Board of Directors to administer the Plan.
The initial committee shall be the Compensation Committee of the Board of
Directors.

2.18 STOCK. Those shares of common stock of the Company which are reserved
pursuant to Section 6.1 for issuance upon the exercise of options granted under
this Plan, including shares of common stock purchased by the Company for
issuance hereunder through the open market.

2.19 SUBSIDIARY. Any Entity (other than the Company) of which more than 50% of
the voting power of its equity securities or equity interests are owned directly
or indirectly by the Company.

ARTICLE III.

STOCKHOLDER APPROVAL

3.1 STOCKHOLDER APPROVAL REQUIRED. This Plan must be approved by the
stockholders of the Company within the period beginning twelve (12) months
before and ending twelve (12) months after its adoption by the Board of
Directors.

 

2



--------------------------------------------------------------------------------

3.2 STOCKHOLDER APPROVAL FOR CERTAIN AMENDMENTS. Without the approval of the
stockholders of the Company, no amendment to this Plan shall (i) increase the
number of shares reserved under the Plan, other than as provided in
Section 10.3, (ii) alter the designation of Entities whose employees shall be
permitted to participate in the Plan, except as permitted by applicable law or
(iii) alter the granting corporation or the Stock available for purchase under
the Plan. Approval by stockholders must occur within one (1) year of such
amendment or such amendment shall be void ab initio , comply with applicable
provisions of the corporate certificate of incorporation and bylaws of the
Company, comply with Delaware law prescribing the method and degree of
stockholder approval required for issuance of corporate stock or options and
comply with any other applicable law or listing standards.

ARTICLE IV.

ELIGIBILITY AND PARTICIPATION

4.1 CONDITIONS. Each Employee shall become eligible to become a Participant on
the Commencement Date next following the date he is initially employed by the
Employer. No Employee who is a Five-Percent Stockholder shall be eligible to
participate in the Plan. Notwithstanding anything to the contrary contained
herein, no individual who is not an Employee shall be granted an option to
purchase Stock under the Plan.

4.2 APPLICATION FOR PARTICIPATION. The Company will make available to each
Employee who becomes eligible to participate in the Plan a summary of the Plan
and the Plan document. If such Employee elects to participate hereunder, he
shall complete an enrollment form (or on-line enrollment process as determined
by the Plan Administrator) and file it with the Employer or the third party plan
administrator appointed by the Plan Administrator, no later than fifteen
(15) days prior to the next Commencement Date (the “Enrollment Period”). The
duration and timing of any Enrollment Periods may be changed or modified by the
Plan Administrator from time to time. The completed enrollment form shall
indicate the amount of Employee contributions authorized by the Employee. If no
new enrollment form is filed by a Participant in advance of any Option Period
after the initial Option Period, that Participant shall be deemed to have
elected to continue to participate with the same contribution previously elected
(subject to the limit of ten percent (10%) of base pay). If any Employee does
not elect to participate in any given Option Period, he may elect to participate
on any future Commencement Date so long as he continues to meet the eligibility
requirements.

4.3 DATE OF PARTICIPATION. All Employees who elect to participate shall be
enrolled in the Plan commencing with the first pay date after the Commencement
Date following their submission of the enrollment form. Upon becoming a
Participant, the Participant shall be bound by the terms of this Plan, including
any amendments whenever made.

4.4 ACQUISITION OR CREATION OF SUBSIDIARY. Except as otherwise provided (i) in a
written notice provided by the Plan Administrator prior to a Commencement Date
or (ii) pursuant to the terms of an applicable merger, asset, stock or other
similar acquisition agreement, if an Entity is acquired by the Company or
another Employer so that the acquired Entity becomes a Subsidiary, or if a
Subsidiary is created, the Subsidiary in either case shall become an Employer
and its Employees shall become eligible to participate in the Plan on the first
reasonably practicable Commencement Date following the acquisition or creation
of the Subsidiary (taking into consideration such factors as conversion of
payroll systems, assumption of other benefit plans and other administrative
matters), but in no event later than the second Commencement Date occurring
after the acquisition or creation of the Subsidiary, as the case may be.
Notwithstanding the foregoing, the Board of Directors may by appropriate
resolutions (i) provide that the acquired or newly created Subsidiary shall not
be a participating Employer, (ii) specify that the acquired or newly created
Subsidiary will become a participating Employer on a date later than the second
Commencement Date after the acquisition or creation, or (iii) attach any
condition whatsoever to eligibility of the employees of the acquired or newly
created Subsidiary, except to the extent such condition would not comply with
applicable law or listing standards.

 

3



--------------------------------------------------------------------------------

ARTICLE V.

CONTRIBUTION ACCOUNT

5.1 EMPLOYEE CONTRIBUTIONS. The enrollment form signed or executed on-line, as
determined by the Plan Administrator, by each Participant shall authorize the
Employer to deduct from the Participant’s compensation an after-tax amount
during each payroll period not less than one percent (1%) of the Participant’s
base pay on the Commencement Date nor more than an amount which is up to ten
percent (10%) of the Participant’s base pay on the Commencement Date. If no new
enrollment form is filed by a Participant in advance of any Option Period after
the initial Option Period, that Participant shall be deemed to have elected to
continue to participate with the same contribution previously elected (subject
to the limit of ten percent (10%) of base pay). The permitted deferral amounts,
including any minimum or maximum limit, may be changed or modified by the Plan
Administrator from time to time. A Participant’s base pay shall be determined
before subtracting any elective deferrals to a qualified plan under
Section 401(k) of the Code, salary reduction contributions to a cafeteria plan
under Section 125 of the Code or elective deferrals to a nonqualified deferred
compensation plan, as applicable. Unless otherwise determined by the Plan
Administrator with respect to an Option Period, the dollar amount deducted each
payday shall be credited to the Participant’s Contribution Account. Participant
contributions will not be permitted to commence at any time during the Option
Period other than on the Commencement Date. Unless otherwise determined by the
Plan Administrator with respect to an Option Period, no interest will accrue on
any contributions or on the balance in a Participant’s Contribution Account.

5.2 MODIFICATION OF CONTRIBUTION RATE. No change shall be permitted in a
Participant’s amount of withholding except upon a Commencement Date, and then
only if the Participant files a new enrollment form or on-line form with the
Employer or third party administrator, as determined by the Plan Administrator,
during the applicable Enrollment Period designating the desired withholding
rate. Notwithstanding the foregoing, a Participant may notify the Employer at
any time (except during the periods from June 16 through June 30 and December 17
through December 31) that he wishes to discontinue his contributions. This
notice shall be in writing or made on-line, as determined by the Plan
Administrator, or on such forms as provided by the Employer and shall become
effective immediately. The Participant shall become eligible to recommence
contributions on the next Commencement Date.

5.3 WITHDRAWAL OF CONTRIBUTIONS. A Participant may elect to withdraw the balance
of his Contribution Account at any time during the Option Period prior to the
Exercise Date (except during the periods from June 16 through June 30 and
December 17 through December 31). Withdrawn funds will be returned to the
employee through payroll, as soon as administratively practical typically within
two pay periods. The option granted to a Participant shall be canceled upon his
withdrawal of the balance in his Contribution Account. This election to withdraw
must be in writing on such forms as may be provided by the Employer. If
contributions are withdrawn in this manner, further contributions during that
Option Period will be discontinued in the same manner as provided in
Section 5.2, and the Participant shall become eligible to recommence
contributions on the next Commencement Date.

5.4 LIMITATIONS ON CONTRIBUTIONS. During each Option Period, the total
contributions by a Participant to his Contribution Account shall not exceed ten
percent (10%) of the Participant’s base pay for the Option Period. If a
Participant’s total contributions should exceed this limit, the excess shall be
returned to the Participant after the end of the Option Period, without
interest. The permitted deferral amounts, including any minimum or maximum
limit, may be changed or modified by the Plan Administrator from time to time.

ARTICLE VI.

ISSUANCE AND EXERCISE OF OPTIONS

6.1 RESERVED SHARES OF STOCK. The initial maximum aggregate number of shares of
Stock that may be issued under the Plan shall be One Million (1,000,000). Shares
of Stock issued under the Plan shall consist of authorized but unissued shares,
reacquired shares, including in the open market, or any combination thereof. If
an outstanding option for any reason expires or is terminated or canceled
without having been exercised in full or for any reason is no longer exercisable
in full or in part, the shares of Stock allocable to the unexercised portion of
such option shall again be available for issuance under the Plan.

 

4



--------------------------------------------------------------------------------

6.2 ISSUANCE OF OPTIONS. On the Grant Date each Participant shall be deemed to
receive an option to purchase Stock with the number of shares and Exercise Price
determined as provided in this Article VI, subject to the maximum limits
specified in Section 6.6(a). All such options shall be automatically exercised
on the following Exercise Date, except for options which are canceled when a
Participant withdraws the balance of his Contribution Account or which are
otherwise terminated under the provisions of this Plan.

6.3 DETERMINATION OF EXERCISE PRICE. Unless otherwise established by the Plan
Administrator prior to the start of an Option Period, the Exercise Price of the
options granted under this Plan for any Option Period shall be ninety percent
(90%) of the Closing Market Price of the Stock on the Exercise Date. The Plan
Administrator, in its sole discretion, shall determine the percentage of the
Exercise Price and the date or dates upon which such Exercise Price will be
based for each Option Period and shall provide notice of such provisions to
Participants prior to the Commencement Date of each Option Period.

6.4 PURCHASE OF STOCK. On an Exercise Date, all options shall be automatically
exercised, except that the options of a Participant who has terminated
employment pursuant to Section 7.1 or who has withdrawn all his contributions
shall expire. The Contribution Account of each Participant shall be used to
purchase the maximum number of whole and fractional shares of Stock determined
by dividing the Exercise Price into the balance of the Participant’s
Contribution Account.

6.5 TERMS OF OPTIONS. Options granted under this Plan shall be subject to such
amendment or modification as the Employer shall deem necessary to comply with
any applicable law or regulation, including any applicable tax withholding
obligations, and shall contain such other provisions as the Employer shall from
time to time approve and deem necessary.

6.6 LIMITATIONS ON OPTIONS. The options granted hereunder are subject to the
following limitations:

(a) The maximum number of shares of Stock which may be purchased by any
Participant on an Exercise Date, subject to the limit provided for in
Section 6.6(b) herein, shall be five thousand (5,000) shares. This maximum
number of shares shall be adjusted as determined by the Plan Administrator in
accordance with, and upon the occurrence of an event described in, Section 10.3.
Any amounts contributed by a Participant during an Option Period which may not
be used to purchase Stock due to the share limit under this Section 6.6(a) shall
be returned to the participant in cash, without interest.

(b) No Participant shall be permitted to accrue the right to purchase during any
calendar year Stock under this Plan (or any other employee stock purchase plan
of the Employer, a parent or a Subsidiary) having a fair market value of greater
than twenty-five thousand dollars ($25,000.00) (as determined on the Grant Date
for the Option Period during which each such share of Stock is purchased).

(c) No option may be granted to a Participant if the Participant immediately
after the option is granted would be a Five-Percent Stockholder.

(d) No Participant may assign, transfer or otherwise alienate any options
granted to him under this Plan, otherwise than by will or the laws of descent
and distribution, and such options must be exercised during the Participant’s
lifetime only by him.

6.7 WITHHOLDING OF TAXES. Upon the Exercise Date, the Company shall have the
right and is hereby authorized to satisfy any applicable withholding obligations
or withholding taxes (“Withholding Taxes”), including any federal Withholding
Taxes as set forth by Internal Revenue Service guidelines for the employer’s
minimum statutory withholding, with respect to the Participant’s purchase of
Stock. Participants will be required to pay withholding and employment taxes on
the Exercise Date on the amount of the discount received on the Shares due to
the nonqualified status of the Plan.

6.8 PRO-RATA REDUCTION OF OPTIONED STOCK. If the total number of shares of Stock
to be purchased under options by all Participants on an Exercise Date exceeds
the number of shares of Stock remaining authorized for issuance under
Section 6.1, a pro-rata allocation of the shares of Stock available for issuance
will be made among Participants in proportion to their respective Contribution
Account balances on the Exercise Date, and any money remaining in the
Contribution Accounts shall be returned to the Participants, without interest.

 

5



--------------------------------------------------------------------------------

6.9 STATE SECURITIES LAWS. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to issue shares of Stock to any
Participant if to do so would violate any State (or other applicable) securities
law applicable to the sale of Stock to such Participant. In the event that the
Company refrains from issuing shares of Stock to any Participant in reliance on
this Section, the Company shall return to such Participant the amount in such
Participant’s Contribution Account that would otherwise have been applied to the
purchase of Stock.

ARTICLE VII.

TERMINATION OF PARTICIPATION

7.1 TERMINATION OF EMPLOYMENT. Any Employee whose employment with the Employer
is terminated during the Option Period prior to the Exercise Date for any reason
except death or disability shall cease being a Participant immediately. The
balance of that Participant’s Contribution Account shall be paid to such
Participant as soon as practical after his termination. The option not yet
exercised during such Option Period by a terminated Participant shall be null
and void.

7.2 DEATH. If a Participant should die while employed by the Employer, no
further contributions on behalf of the deceased Participant shall be made. The
legal representative of the deceased Participant may elect to withdraw the
balance in said Participant’s Contribution Account by notifying the Employer in
writing prior to the Exercise Date in the Option Period during which the
Participant died (except during the periods from June 16 through June 30 and
December 17 through December 31). In the event no election to withdraw is made
on or before the June 16 or December 17 preceding the Exercise Date, the balance
accumulated in the deceased Participant’s Contribution Account shall be used to
purchase shares of Stock in accordance with Section 6.4.

7.3 DISABILITY. If a Participant should terminate employment with the Employer
on account of disability, as determined by reference to the definition of
“disability” in the Employer’s long-term disability plan, no further
contributions on behalf of the disabled Participant shall be made. The
Participant may elect to withdraw the balance in his Contribution Account by
notifying the Employer in writing prior to the Exercise Date in the Option
Period during which the Participant became disabled (except during the periods
from June 16 through June 30 and December 17 through December 31). In the event
no election to withdraw is made on or before the June 16 or December 17
preceding the Exercise Date, the balance accumulated in the disabled
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.4.

ARTICLE VIII.

OWNERSHIP OF STOCK

8.1 ISSUANCE OF STOCK. As soon as practical after the Exercise Date, the Plan
Administrator will, in its sole discretion, either credit a share account
maintained for the benefit of each Participant or issue certificates to each
Participant for the number of shares of Stock purchased under the Plan by such
Participant during an Option Period (less any shares of Stock withheld pursuant
to Section 6.7). Such determination by the Plan Administrator shall apply
equally to all shares of Stock purchased during the Option Period. Certificates
may be issued, at the request of a Participant, in the name of the Participant,
jointly in the name of the Participant and a member of the Participant’s family,
to the Participant as custodian for the Participant’s child under the Gift to
Minors Act, or to the legal representative of a deceased Participant.

 

6



--------------------------------------------------------------------------------

8.2 RESTRICTIONS ON SALE. Unless another period is designated by the Plan
Administrator in advance of the Commencement Date of an Option Period, as
discussed below, any shares of Stock purchased under the Plan may not be sold,
transferred or otherwise disposed of by an actively employed Participant (or
their legal representative or estate, as applicable) for six (6) months
following the applicable Exercise Date (the “Restricted Period”). Terminated
Participants (or their legal representative or estate, as applicable) are not
subject to the restrictions on resale following their termination date. The Plan
Administrator may, in its sole discretion, place additional restrictions on the
sale or transfer of shares of Stock purchased under the Plan during any Option
Period (including the designation of a new Restricted Period) by notice to all
Participants of the nature of such restrictions given in advance of the
Commencement Date of such Option Period. The additional restrictions may, among
other things, change the Restricted Period to a period of up to two years from
the Grant Date, subject to such exceptions as the Plan Administrator may
determine (e.g., termination of employment with the Employer). Certificates
issued pursuant to Section 8.1 for shares that are restricted, shall, in the
discretion of the Plan Administrator, contain a legend disclosing the nature and
duration of the restriction (including a description of the Restricted Period).
Any such restrictions and exceptions determined by the Plan Administrator shall
be applicable equally to all shares of Stock purchased during the Option Period
for which the restrictions are first applicable. In addition, the Restricted
Period and such other restrictions and exceptions applicable to the Stock shall
remain applicable during subsequent Option Periods unless otherwise determined
by the Plan Administrator. If the Plan Administrator should change or eliminate
any restrictions for a subsequent Option Period, notice of such action shall be
given to all Participants.

8.3 TRANSFER OF OWNERSHIP. A Participant who purchases shares of Stock under
this Plan shall be transferred at such time substantially all of the rights of
ownership of such shares of Stock. Such rights of ownership shall include the
right to vote, the right to receive declared dividends, the right to share in
the assets of the Employer in the event of liquidation, the right to inspect the
Employer’s books and the right to pledge or sell such Stock subject to the
restrictions in the Plan.

ARTICLE IX.

ADMINISTRATION AND AMENDMENT

9.1 ADMINISTRATION. The Plan Administrator shall (i) administer the Plan,
(ii) keep records of the Contribution Account balance of each Participant,
(iii) keep records of the share account balance of each Participant,
(iv) interpret the Plan, (v) determine all questions arising as to eligibility
to participate, amount of contributions permitted, determination of the Exercise
Price, and all other matters of administration, and (vi) determine whether to
place restrictions on the sale and transfer of Stock and the nature of such
restrictions, as provided in Section 8.2. The Plan Administrator shall have such
duties, powers and discretionary authority as may be necessary to discharge the
foregoing duties, and may delegate any or all of the foregoing duties to any
individual or individuals (including officers or other Employees who are
Participants). The Board of Directors shall have the right at any time and
without notice to remove or replace any individual or committee of individuals
serving as Plan Administrator. All determinations by the Plan Administrator
shall be conclusive and binding on all persons. Any rules, regulations, or
procedures that may be necessary for the proper administration or functioning of
this Plan that are not covered in this Plan document shall be promulgated and
adopted by the Plan Administrator.

9.2 AMENDMENT. The Board of Directors of the Company may at any time amend the
Plan in any respect, including termination of the Plan, without notice to
Participants. If the Plan is terminated, all options outstanding at the time of
termination shall become null and void and the balance in each Participant’s
Contribution Account shall be paid to that Participant, without interest.
Notwithstanding the foregoing, no amendment of the Plan as described in
Section 3.2, or as may be required to otherwise comply with any applicable tax
or regulatory requirement, shall become effective until and unless such
amendment is approved by the stockholders of the Company in accordance with the
approval requirements of Section 3.2.

ARTICLE X.

MISCELLANEOUS

10.1 EXPENSES. The Employer will pay all expenses of administering this Plan
that may arise in connection with the Plan.

 

7



--------------------------------------------------------------------------------

10.2 NO CONTRACT OF EMPLOYMENT. Nothing in this Plan shall be construed to
constitute a contract of employment between an Employer and any Employee or to
be an inducement for the employment of any Employee. Nothing contained in this
Plan shall be deemed to give any Employee the right to be retained in the
service of an Employer or to interfere with the right of an Employer to
discharge any Employee at any time, with or without cause, regardless of the
effect which such discharge may have upon him as a Participant of the Plan.

10.3 ADJUSTMENT UPON CHANGES IN STOCK. The aggregate number of shares of Stock
reserved for purchase under the Plan as provided in Section 6.1, and the
calculation of the Exercise Price as provided in Section 6.3, shall be adjusted
by the Plan Administrator (subject to direction by the Board of Directors) in an
equitable and proportionate manner to reflect changes in the capitalization of
the Company, including, but not limited to, such changes as result from merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, combination of shares, exchange of shares
and change in corporate structure. If any adjustment under this Section 10.3
would create a fractional share of Stock or a right to acquire a fractional
share of Stock, such fractional share shall be disregarded and the number of
shares available under the Plan and the number of shares covered under any
options granted pursuant to the Plan shall be the next lower number of shares,
rounding all fractions downward.

10.4 EMPLOYER’S RIGHTS. The rights and powers of any Employer shall not be
affected in any way by its participation in this Plan, including but not limited
to the right or power of any Employer to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

10.5 LIMIT ON LIABILITY. No liability whatever shall attach to or be incurred by
any past, present or future stockholders, officers or directors, as such, of the
Company or any Employer, under or by reason of any of the terms, conditions or
agreements contained in this Plan or implied therefrom, and any and all
liabilities of any and all rights and claims against the Company, an Employer,
or any stockholder, officer or director as such, whether arising at common law
or in equity or created by statute or constitution or otherwise, pertaining to
this Plan, are hereby expressly waived and released by every Participant as a
part of the consideration for any benefits under this Plan; provided, however,
no waiver shall occur, solely by reason of this Section 10.5, of any right which
is not susceptible to advance waiver under applicable law.

10.6 GENDER AND NUMBER. For the purposes of the Plan, unless the contrary is
clearly indicated, the use of the masculine gender shall include the feminine,
and the singular number shall include the plural and vice versa.

10.7 GOVERNING LAW. The validity, construction, interpretation, administration
and effect of this Plan, and any rules or regulations promulgated hereunder,
including all rights or privileges of any Participants hereunder, shall be
governed exclusively by and in accordance with the laws of the State of
Delaware.

10.8 HEADINGS. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof.

10.9 SEVERABILITY. If any provision of this Plan is held by a court to be
unenforceable or is deemed invalid for any reason, then such provision shall be
deemed inapplicable and omitted, but all other provisions of this Plan shall be
deemed valid and enforceable to the full extent possible under applicable law.

IN WITNESS WHEREOF, the Company has adopted this Plan as of the 20th day of
March, 2016, to be effective as of the Effective Date.

[Signature appears on the next page.]

 

8



--------------------------------------------------------------------------------

ENGILITY HOLDINGS, INC. By:   /s/ Thomas O. Miiller Name:   Thomas O. Miiller
Title:   Senior Vice President, General Counsel and Corporate Secretary

 

9